NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 18 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

MARIANA NELSON, an individual, on               No.    16-55227
behalf of herself and all others similarly
situated,                                       D.C. No.
                                                3:13-cv-00188-WQH-MDD
                Plaintiff-Appellant,

 v.                                             MEMORANDUM*

STANDARD INSURANCE COMPANY,
an Oregon Company; COUNTRYWIDE
FINANCIAL CORPORATION GROUP
LONG TERM DISABILITY PLAN;
COUNTRYWIDE FINANCIAL CORP.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                    Argued and Submitted November 13, 2017
                              Pasadena, California

Before: KOZINSKI, HAWKINS, and PARKER,** Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Barrington D. Parker, United States Circuit Judge for
the U.S. Court of Appeals for the Second Circuit, sitting by designation.
      The District Court properly dismissed Nelson’s claims alleging violations of

California Insurance Code § 10144. The text and the legislative history of the

provision make clear that it bars discrimination in accessing insurance, but does

not mandate the content of insurance coverage. Therefore, we agree that the policy

does not violate §10144 by providing different coverage for mental and physical

disorders.

      We also agree with the District Court that Standard did not violate ERISA.

ERISA § 502 affords significant discretion to plan administrators. Determinations

must be upheld unless the administrator abused its discretion by reaching a

decision that was (1) implausible (2) illogical, or (3) without support in the record.

Stephan v. Unum Life Ins. Co. of Am., 697 F.3d 917, 929-30 (9th Cir. 2012). We

see no abuse of discretion. The District Court correctly concluded that Standard’s

interpretation of the relevant provisions of its policy was reasonable. The

administrator’s decision was not implausible or illogical. The record on which the

administrator relied included the results of extensive examinations by Nelson’s

physicians, medical records from treating physicians, and the opinions of other

physicians establishing that mental disability was the substantial component of

Nelson’s illness. Standard was not required to assess the cause of Nelson’s

depression because Standard’s plan explicitly addressed combined or concurrent

causation. Thus, the state law doctrine of proximate cause was inapplicable. Cf.


                                          2
Winters v. Costco Wholesale Corp., 49 F.3d 550, 554 (9th Cir. 1995).

      We have considered Nelson’s other arguments and conclude they are

without merit.

      AFFIRMED.

      Nelson’s motion for certification (Dkt. Entry No. 35) is denied.




                                         3